                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL
                                                                          JS-6
Case No. CV 18-10062-CJC-AGR                                     Date: February 21, 2019

Title: DEVINDRA SOMADHI V. CITY OF LOS ANGELES, ET AL.



PRESENT:

     HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Gabriela Garcia                                     N/A
       Deputy Clerk                                    Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                    None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR
IMPROPER REMOVAL

       Pro se Plaintiff Devindra Somadhi filed this civil rights action in Los Angeles
County Superior Court on February 3, 2017. (Dkt. 1 [Complaint].) Before securing
counsel, Plaintiff attempted to remove the case to this Court over a year later. (See id.)
Plaintiff then, erroneously believing the case had been remanded to state court, proceeded
with her action in state court. (See Dkt. 13 at 2 [noting that a status conference is
scheduled before the state court on March 4, 2019].) As Plaintiff’s counsel
acknowledges, Plaintiff cannot remove her case to federal court. See 28 U.S.C. §
1446(b). Defendants’ counsel has not made an appearance in this case and has operated
under the belief that the proceeding had remained in state court. (See Dkt. 13 at 3.)
Given that Plaintiff’s removal was improper and the parties both intended for the case to
be remanded to state court, the Court hereby DIMISSES the action.




dn

MINUTES FORM 11
CIVIL-GEN                                                         Initials of Deputy Clerk GGA
